Exhibit 10.51


THIRD AMENDMENT (2006-1) TO THE


AMPHENOL CORPORATION


SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

Pursuant to Section 5.1 of the Amphenol Corporation Supplemental Employee
Retirement Plan (the “Plan”), the Plan is hereby amended as follows:

1.                                       Section 2.1, Eligibility, is restated
in its entirety, effective January 1, 2007, to read as follows:

2.1.  Eligibility.

(a)                       General.  Each senior management employee of the
Company shall be eligible to become a Participant in the Plan but shall only
become a Participant upon such employee being designated as a Participant by the
Pension Committee in writing and provided further that at the time of such
designation and approval the employee is a Participant in a Basic Retirement
Plan. Notwithstanding the preceding sentence, effective January 1, 2000, any
employee of the Company who is actively employed and a Participant in the Basic
Retirement Plan, and whose benefit under the Basic Retirement Plan has been
limited by the application of Section 401(a)(17) or Section 415 of the Code,
shall be eligible to become a Participant in the Plan; provided, however, that
any employee of the Company shall only become a Participant eligible for a
benefit determined pursuant to Section 3.2(a)(iii) upon such employee being
designated in writing by the Pension Committee as a Participant with respect to
that portion of the Plan.

(b)                      January 1, 2007 Basic Retirement Plan Freeze.  No
salaried employee shall become a participant in the Basic Retirement Plan after
December 31, 2006.  An inactive participant in the Basic Retirement Plan who is
reemployed by the Company or a participating employer under the Basic Retirement
Plan as a salaried employee after December 31, 2006 shall not resume
participation in the Basic Retirement Plan or this Plan.

2.                                       Subsection 3.2(a)(i) is restated in its
entirety, effective January 1, 2007, to read as follows:

(i)                                     as if the compensation limitation
imposed to determine benefits by Section 401(a)(17) of the Code was $500,000 for
Plan Years prior to 2007, and 3.33 multiplied by the Section 401(a)(17)
limitation for the applicable Plan Year for 2007 and subsequent Plan Years;


--------------------------------------------------------------------------------


3.                                       A new Section 6.13, Compliance with
Code Section 409A, is inserted, effective January 1, 2005, and reads as follows:

6.12        Compliance with Code Section 409A.  This Plan is intended and shall
be construed to comply with Section 409A of the Internal Revenue Code and may be
amended unilaterally by the Company at any time, and retroactively when
appropriate, in the event that the Company determines such amendment is
necessary to comply with Code Section 409A and applicable guidance and
regulations issued thereunder, to make any provisions in the Plan consistent
therewith.

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed this
      day of December, 2006.

 

Amphenol Corporation

 

 

 

 

 

 

 

 

By:

/s/ Diana G. Reardon

 

 

 

Name: Diana G. Reardon

 

 

Title: Senior Vice President and Chief Financial Officer

 


--------------------------------------------------------------------------------